           Case 1:19-cv-00106-AWI-JLT Document 10-3 Filed 01/31/19 Page 1 of 5


 1   LAW OFFICES OF ABRAHAM A. LABBAD
 2
     Abraham A. Labbad, Esq. (SBN 271349)
     837 Bethany Rd.
 3   Burbank, CA 91504
     Office: (818) 253-1529
 4   Fax: (818) 530-9236
 5   E-Mail: abelabbad@gmail.com
     Specially Appearing and Limited Scope
 6   Attorneys for PLAINTIFFS
 7
                               UNITED STATES DISTRICT COURT
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9

10   CITIZENS AGAINST CORRUPTION, et al, )
                                         )           Case No.: 1:19-CV-00106-AWI-JLT
11              Plaintiffs,              )
                                         )
12                                       )           PLAINTIFFS’ PROOF OF SERVICE
           vs.                           )           (RETURN OF SERVICE)
13                                       )           (LOCAL RULE 135 [Fed. R. Civ. P. 5])
                                         )
14   COUNTY OF KERN, et al,              )
                                         )
15              Defendants               )
                                         )
16                                       )
                                         )
17
            PLAINTIFFS CITIZENS AGAINST CORRUPTION, ET AL, submit the attached
18
     PROOFS OF SERVICE (RETURN OF SERVICE) pursuant to Local Rules of Court, Rule
19

20   135(c), to show service upon Defendants of the following documents:

21             •   SUMMONS IN A CIVIL CASE: CASE NO: 1:19−CV−00106−AWI−JLT
22
               •   PLAINTIFFS’ DUE PROCESS AND EQUAL PROTECTION COMPLAINT
23                 FOR THE FOLLOWING CAUSES OF ACTION:
                   1. VIOLATION OF 42 U.S.C. §1983;
24                 2. EQUAL PROTECTION VIOLATION, U.S.C. §§ 1981, 1983;
25
                   3. “CLASS OF ONE” EQUAL PROTECTION VIOLATION, U.S.C. §§ 1981,
                   1983;
26                 4. DECLARATORY RELIEF
                   FOR INJUNCTIVE RELIEF AND DAMAGES
27

28   and the also-filed Exhibits, Supporting Declarations, and Order Setting Mandatory Scheduling
     Conference that was issued by the Court in the above-cited matter, upon the named Defendants

           CITIZENS AGAINST CORRUPTION PROOF OF SERVICE OF SUMMONS AND COMPLAINT
                                                  - 1
           Case 1:19-cv-00106-AWI-JLT Document 10-3 Filed 01/31/19 Page 2 of 5


 1   by serving said documents on the Kern County Counsel’s Office and the Kern County Risk
 2
     Management’s Office on behalf of the County of Kern and the individual defendants.
             PLEASE NOTE: The Court issued FOUR Summons’: each with a different list of
 3   Defendants’ names. Each ‘Return of Service’ attached hereto (four-in all -- served on two
     different Kern County offices) represents service upon Defendants’ legal representatives of the
 4   four Summons’ issued by the Court.
 5

 6   Respectfully submitted,
 7   Dated: January 31, 2019                      LAW OFFICES OF ABRAHAM A. LABBAD
 8

 9

10
                                                  ABRAHAM A. LABBAD
11                                                Abraham A. Labbad, Esq.
                                                  Specially Appearing and Limited Scope Attorney
12                                                for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



           CITIZENS AGAINST CORRUPTION PROOF OF SERVICE OF SUMMONS AND COMPLAINT
                                                    - 2
               Case
                Case1:19-cv-00106-AWI-JLT
                      1:19-cv-00106-AWI-JLT Document
                                             Document10-3
                                                      6 Filed
                                                          Filed01/24/19
                                                                01/31/19 Page
                                                                          Page1 3ofof2 5
                        UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


CITIZENS AGAINST CORRUPTION , ET AL. ,

                             V.                               SUMMONS IN A CIVIL CASE
COUNTY OF KERN , ET AL. ,
                                                       CASE NO: 1:19−CV−00106−AWI−JLT




  TO: Leticia Perez, Zack Scrivner, Donny
Youngblood
Defendant's Address:




   YOU ARE HEREBY SUMMONED and required to serve on



Abraham A. Labbad
Law Offices of Abraham A. Labbad
837 Bethany Road
Burbank, CA 91504

an answer to the complaint which is served on you with this summons, within 21 days after
service of this summons on you, exclusive of the day of service. If you fail to do so, judgment by
default will be taken against you for the relief demanded in the complaint. Any answer that you serve
on the parties to this action must be filed with the Clerk of this Court within a reasonable period
of time after service.




  MARIANNE MATHERLY
CLERK




  /s/ A. Jessen




(By) DEPUTY CLERK                                                     ISSUED ON 2019−01−24 14:44:56.0 , Clerk
                                                                                 USDC EDCA
Case 1:19-cv-00106-AWI-JLT Document 10-3 Filed 01/31/19 Page 4 of 5
Case 1:19-cv-00106-AWI-JLT Document 10-3 Filed 01/31/19 Page 5 of 5
